Appeal from an award of compensation made by the State Industrial Board under the Workmen’s Compensation Law for disability resulting from an occupational disease. Claimant was a porter in the restaurant conducted by the appellant-employer. In his work of mopping and cleaning he was compelled continually to press his knee against a mop wringer for about forty times an evening. This resulted in a patellar abscess and lymphangitis which the Board has found was contracted by him in the regular course of his employment and due to the nature of the employment. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.